Title: From George Washington to John Rutledge, 9 April 1783
From: Washington, George
To: Rutledge, John


                        
                            
                            Gentlemen
                            Head Quarters 9th April 1783
                        
                        Your Letter for Sir Guy Carleton came in season to take a very good Opportunity for its Conveyance, and is by
                            this Time in N.York. I have the Honor to be &c.
                    